Emery, J.
This was an action of assumpsit on an unwitnessed promissory note on demand, dated July 14, 1856. The date of the writ was October 26, 1888, more than thirty-two years after the date of note. The defendant pleaded the statute of limitations. The action was tried without the intervention of a jury, by the presiding justice, who found as a matter of fact, that the defendant paid to the plaintiff on the note twenty-five dollars May 28, 1888, nearly thirty-two years after the date of the note, and within six years before the date of the writ. The justice thereupon ruled as a matter of law, that the action was not barred, and the defendant excepted.
The defendant contends, that while a partial payment within six years from the maturity of a debt, will prevent the statute from barring a suit for the debt, such payment after six years from the maturity of the debt, and hence, after the statute has become effectual, will not remove such bar.
We see no good reason for any distinction between the effect of payments before and payments after the six years from maturity. No such distinction is made in the statute, (R. S., c. 81, § 100), and we find none made in the decided cases. The statute of limitations does not extinguish debts, nor affect them in any way, except to bar suits for them. The debt remains. The obligation to pay it, though not enforceable by action, is subsisting *281and is a sufficient consideration for a new promise. A partial or full payment of it, after the statute has taken effect, is not a gratuity.
While the debtor may invoke the statute, he need not. He can recognize and re-instate the debt as a subsisting, enforceable obligation,' after the statute time for its recovery has expired. If he chooses to so recognize it, and re-instate it, the length of time it has remained unpaid, will not lessen the effect of such recognition. It is common learning, that an intentional part payment of a debt is an acknowledgment of its existence and a renewal of its obligation. It cannot matter how old the debt is. The recognition, the acknowledgment, will restore the legal obligation, however late they are made. We find nothing in the statute, in the books, or in reason, which requires the recognition, the re-instatement, to be made within six years and not after. The creditor must bring his suit within the six years, but the debtor can pay or renew his obligation at any time.
The partial payment in this case was clearly a recognition of the obligation, and such a renewal of it, that it became enforceable again, and for six years longer. Wood on Limitation, § 81. The other points suggested by the defendant are disposed of by the justice’s findings of facts, no exceptions having been taken to any testimony.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Foster and Haskell, JJ., concurred.